COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00392-CV


IN THE INTEREST OF A.J. AND
M.H., CHILDREN




                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-104037-16

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Mother appeals the trial court’s order terminating her parental

rights to her daughters A.J. and M.H. After a bench trial, during which evidence

was presented that Mother had used drugs, had caused her daughters to be born

addicted to a controlled substance, and had a mental deficiency that rendered

her unable to care for her daughters, the trial court found by clear and convincing


      1
       See Tex. R. App. P. 47.4.
evidence that Mother’s actions satisfied the grounds listed in Texas Family Code

section 161.001(b)(1)(D), (E), and (R) and section 161.003 as alleged in the

petition for termination and that termination of Mother’s parental rights was in

A.J.’s and M.H.’s best interest. See Tex. Fam. Code Ann. §§ 161.001(b)(1)(D),

(E), (R), (2), 161.003 (West Supp. 2017). See generally In re A.B., 437 S.W.3d
498, 503 (Tex. 2014) (recognizing appellate court need not detail the evidence if

affirming termination judgment).

      Mother’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In the motion, counsel avers

that she has conducted a professional evaluation of the record and, after a

thorough review of the applicable law, has reached the conclusion that there are

no arguable grounds to be advanced to support an appeal of this cause and that

the appeal is frivolous. Although given the opportunity to file a pro se response

to the Anders brief, Mother did not file a response. The Department of Family

and Protective Services filed a letter stating that it “will not reply to the motion

and brief filed by counsel for [Mother].”

      Counsel’s brief and motion meet the requirements of Anders v. California

by presenting a professional evaluation of the record demonstrating why there

are no reversible grounds on appeal and referencing any grounds that might

arguably support the appeal. See 386 U.S. 738, 744, 87 S. Ct. 1396, 1400

(1967); see also In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (order); In re K.M., 98
S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, order) (holding Anders

                                            2
procedures apply in parental-rights termination cases), disp. on merits, No. 02-

01-00349-CV, 2003 WL 2006583 (Tex. App.—Fort Worth May 1, 2003, no pet.)

(mem. op.).

      In reviewing an Anders brief, this court is not required to review the merits

of each claim raised in the brief or in a pro se response. Cf. Bledsoe v. State,

178 S.W.3d 824, 827 (Tex. Crim. App. 2005). Rather, this court’s duty is to

determine whether there are any arguable grounds for reversal and, if there are,

to remand the case to the trial court so that new counsel may be appointed to

brief the issues. Id. Thus, we conduct an independent evaluation of the record

to determine whether counsel is correct in determining that the appeal is

frivolous. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); see

also K.M., 2003 WL 2006583, at *2.

      We have carefully reviewed the appellate record and appellate counsel’s

brief. We agree with appellate counsel that the appeal is wholly frivolous and

without merit. We find nothing in the record that might arguably support Mother’s

appeal. Cf. Bledsoe, 178 S.W.3d at 827; see also In re D.D., 279 S.W.3d 849,

850 (Tex. App.—Dallas 2009, pet. denied). Therefore, we affirm the trial court’s

judgment terminating Mother’s parental rights to A.J. and M.H.

      However, we cannot grant the motion to withdraw filed by Mother’s counsel

in light of P.M. because it does not show “good cause” other than counsel’s

determination that an appeal would be frivolous. See 520 S.W.3d at 27–28 (“[A]n

Anders motion to withdraw brought in the court of appeals, in the absence of

                                        3
additional grounds for withdrawal, may be premature.”); see also In re C.J., 501
S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pets. denied) (in light of P.M.,

denying motions for withdrawal filed by mother’s and father’s counsel that did not

show “good cause” other than counsels’ determinations that an appeal would be

frivolous); In re A.M., 495 S.W.3d 573, 582 & n.2 (Tex. App.––Houston [1st Dist.]

2016, pets. denied) (noting that since P.M. was handed down, “most courts of

appeals affirming parental termination orders after receiving Anders briefs have

denied the attorney’s motion to withdraw”). The supreme court has held that in

cases such as this, “appointed counsel’s obligations [in the supreme court] can

be satisfied by filing a petition for review that satisfies the standards for an

Anders brief.” P.M., 520 S.W.3d at 27–28. Accordingly, we deny the motion to

withdraw filed by Mother’s counsel in light of P.M. See id.



                                                   PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: February 8, 2018




                                        4